Exhibit 10.2


SECURITY AND PLEDGE AGREEMENT


THIS SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is entered into as of May
8, 2019 among THE HAIN CELESTIAL GROUP, INC., a Delaware corporation (the
“Company”), the other parties identified as “Grantors” on the signature pages
hereto and such other parties that may become Grantors hereunder after the date
hereof (together with the Company, each individually a “Grantor”, and
collectively, the “Grantors”) and BANK OF AMERICA, N.A., in its capacity as
administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties.


RECITALS


WHEREAS, the Company, HPPC, certain other wholly-owned Subsidiaries of the
Company party thereto from time to time, each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”) and the
Administrative Agent are parties to that certain Third Amended and Restated
Credit Agreement, dated as of February 6, 2018 (as heretofore amended,
supplemented, extended, restated or otherwise modified, the “Existing Credit
Agreement”);


WHEREAS, the Company has requested that the Lenders and the Administrative Agent
amend certain provisions of the Existing Credit Agreement as set forth in that
certain Third Amendment to Third Amended and Restated Credit Agreement, to be
dated as of the date hereof, by and among the Company, the wholly-owned
Subsidiaries of the Company party thereto, the Lenders party thereto, and the
Administrative Agent (the “Third Amendment”; the Existing Credit Agreement, as
amended by the Third Amendment, and as hereinafter amended, supplemented,
extended, restated or otherwise modified from time to time, shall be referred to
herein as the “Credit Agreement”);


WHEREAS, the execution and delivery of this Agreement by the Grantors party
hereto is required by the terms of the Third Amendment.


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Definitions.


(a)     Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement. With reference to this
Agreement, unless otherwise specified herein: (i) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (ii) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (iii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iv) the word “will” shall be construed to have the same meaning
and effect as the word “shall”, (v) any definition of, or reference to, any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document, as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (vi) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns, (vii) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (viii) all references
herein to Sections, Exhibits and Schedules shall be construed to refer to
Sections of, and Exhibits and Schedules to, this Agreement, (ix) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible





--------------------------------------------------------------------------------




and intangible assets and properties, including cash, securities, accounts and
contract rights, (x) the term “documents” includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements and
other writings, however evidenced, whether in physical or electronic form, (xi)
in the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including”,
(xii) Section headings herein are included for convenience of reference only and
shall not affect the interpretation of this Agreement and (xiii) where the
context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Grantor, shall refer to such Grantor’s Collateral or the
relevant part thereof.


(b)     The following terms shall have the meanings set forth in the UCC
(defined below): Accession, Account, Account Debtor, Adverse Claim, As-Extracted
Collateral, Certificated Security, Chattel Paper, Commercial Tort Claim,
Consumer Goods, Deposit Account, Document, Electronic Chattel Paper, Equipment,
Farm Products, Financial Asset, Fixtures, General Intangible, Goods, Instrument,
Inventory, Investment Company Security, Investment Property, Letter-of-Credit
Right, Manufactured Home, Payment Intangible, Proceeds, Securities Account,
Securities Intermediary, Security, Security Entitlement, Software, Supporting
Obligation and Tangible Chattel Paper.


(c)    In addition, the following terms shall have the meanings set forth below:


“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15, 31 U.S.C. Section 3737, and 31 U.S.C. Section 3727), including all
amendments thereto and regulations promulgated thereunder.


“Collateral” has the meaning provided in Section 2.


“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control.”


“Copyright License” means any agreement now or hereafter in existence, providing
for the grant by, or to, any rights (including, without limitation, the grant of
rights for a party to be designated as an author or owner and/or to enforce,
defend, use, display, copy, manufacture, distribute, exploit and sell, make
derivative works, and require joinder in suit and/or receive assistance from
another party) covered in whole or in part by a Copyright.


“Copyrights” means, collectively, all of the following of any Grantor: (i) all
copyrights, works protectable by copyright, copyright registrations and
copyright applications anywhere in the world, (ii) all derivative works,
counterparts, extensions and renewals of any of the foregoing, (iii) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present and future infringements,
violations or misappropriations of any of the foregoing, (iv) the right to sue
for past, present and future infringements, violations or misappropriations of
any of the foregoing and (v) all rights corresponding to any of the foregoing
throughout the world.


“Excluded Accounts” means (a) any deposit account used exclusively for funding
accrued payroll, payroll taxes, withheld income or other taxes or other employee
wage and benefit payments to or for the benefit of the Grantor’s employees, (b)
with cash or cash equivalents (or other securities or commodities, as
applicable) of no more than, at any time, $500,000; provided that the aggregate


2
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




amount of cash or cash equivalents (or other securities or commodities, as
applicable) in all accounts under clause (b) shall not exceed $1,000,000, (c)
fiduciary accounts, and (d) “zero” balance accounts.


“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property, (b) unless requested by the Administrative Agent or the
Required Lenders, any Intellectual Property for which a perfected Lien thereon
is not effected either by filing of a UCC financing statement or by appropriate
evidence of such Lien being filed in either the United States Copyright Office
or the United States Patent and Trademark Office, (c) the Equity Interests of
any Foreign Subsidiary of any Loan Party to the extent not required to be
pledged to secure the Obligations pursuant to the Collateral Documents (d) any
property which, subject to the terms of Section 7.03(e) of the Credit Agreement,
is subject to a Lien of the type described in Section 7.01(i) of the Credit
Agreement pursuant to documents that prohibit such Loan Party from granting any
other Liens in such property and (e) any Excluded Accounts.


“First-Tier Foreign Subsidiary” means each direct or indirect Foreign Subsidiary
of the Company existing on the date hereof or acquired or created hereafter
which is owned directly by the Company and/or one or more Domestic Subsidiaries.


“Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as Account Debtor, to any Grantor.


“Intellectual Property” means, collectively, all of the following of any
Grantor: (i) all systems software and applications software (including source
code and object code), all documentation for such software, including, without
limitation, user manuals, flowcharts, functional specifications, operations
manuals, and all formulas, processes, ideas and know-how embodied in any of the
foregoing, (ii) concepts, discoveries, improvements and ideas, know-how,
technology, reports, design information, trade secrets, practices,
specifications, test procedures, maintenance manuals, research and development,
inventions (whether or not patentable), blueprints, drawings, data, customer
lists, catalogs, and all physical embodiments of any of the foregoing, (iii)
Patents and Patent Licenses, Copyrights and Copyright Licenses, Trademarks and
Trademark Licenses and (iv) other agreements with respect to any rights in any
of the items described in the foregoing clauses (i), (ii), and (iii).


“Issuer” means the issuer of any Pledged Equity.


“Material Contract” means any contract or agreement, written or oral, of the
Borrowers and their Subsidiaries as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.


“Notice of Grant of Security Interest in Copyrights” means a notice in the form
of Exhibit B or other form acceptable to the Administrative Agent.


“Notice of Grant of Security Interest in Patents” means a notice in the form of
Exhibit C or other form acceptable to the Administrative Agent.




3
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




“Notice of Grant of Security Interest in Trademarks” means a notice in the form
of Exhibit D or other form acceptable to the Administrative Agent.


“Patent License” means any agreement, now or hereafter in existence, providing
for the grant by, or to, any Grantor of any rights (including, without
limitation, the right for a party to be designated as an owner and/or to
enforce, defend, make, have made, make improvements, manufacture, use, sell,
import, export, and require joinder in suit and/or receive assistance from
another party) covered in whole or in part by a Patent.


“Patents” means collectively, all of the following of any Grantor: (i) all
patents, all inventions and patent applications anywhere in the world, (ii) all
improvements, counterparts, reissues, divisionals, re-examinations, extensions,
continuations (in whole or in part) and renewals of any of the foregoing and
improvements thereon, (iii) all income, royalties, damages or payments now or
hereafter due and/or payable under any of the foregoing or with respect to any
of the foregoing, including, without limitation, damages or payments for past,
present or future infringements, violations or misappropriations of any of the
foregoing, (iv) the right to sue for past, present and future infringements,
violations or misappropriations of any of the foregoing and (v) all rights
corresponding to any of the foregoing throughout the world.
    
“Pledged Equity” means, with respect to each Grantor, 100% of the issued and
outstanding Equity Interests of each direct or indirect Domestic Subsidiary and
First-Tier Foreign Subsidiary of the Company that is directly owned by such
Grantor, including the Equity Interests of the Subsidiaries owned by such
Grantor as set forth on Schedule 1 (in each case, detailing the Grantor, the
Person whose Equity Interests are pledged, the number of shares of each class of
Equity Interests, the certificate number and percentage ownership of outstanding
shares of each class of Equity Interests and the class or nature of such Equity
Interests (i.e., voting, non-voting, preferred, etc.)), in each case together
with the certificates (or other agreements or instruments), if any, representing
such Equity Interests, and all options and other rights, contractual or
otherwise, with respect thereto, including, but not limited to, the following:


(1)    all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and


(2)    in the event of any consolidation or merger involving any Issuer and in
which such Issuer is not the surviving Person, all shares of each class of the
Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of a Grantor.


“Trademark License” means any agreement, now or hereafter in existence,
providing for the grant by, or to, any Grantor of any rights in (including,
without limitation, the right for a party to be designated as an owner and/or to
enforce, defend, use, mark, police, and require joinder in suit and/or receive
assistance from another party) covered in whole, or in part, by a Trademark.


“Trademarks” means, collectively, all of the following of any Grantor: (i) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, internet domain names, trade styles, service marks,
logos, other business identifiers having source-identifying function, whether
registered or unregistered, all registrations and recordings thereof, and all


4
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




applications in connection therewith (other than each United States application
to register any trademark or service mark prior to the filing under applicable
Law of a verified statement of use for such trademark or service mark) anywhere
in the world, (ii) all counterparts, extensions and renewals of any of the
foregoing, (iii) all income, royalties, damages and payments now or hereafter
due and/or payable under any of the foregoing or with respect to any of the
foregoing, including, without limitation, damages or payments for past, present
or future infringements, violations, dilutions or misappropriations of any of
the foregoing, (iv) the right to sue for past, present or future infringements,
violations, dilutions or misappropriations of any of the foregoing and (v) all
rights corresponding to any of the foregoing (including the goodwill) throughout
the world.


“Vessel” means any watercraft or other artificial contrivance used, or capable
of being used, as a means of transportation on water (including, without
limitation, those whose primary purpose is the maritime transportation of cargo
or which are otherwise engaged, used or useful in any business activities of the
Grantors) which are owned by and registered (or to be owned and registered) in
the name of any of the Grantors, including, without limitation, any Vessel
leased or otherwise registered in the foregoing parties’ names, pursuant to a
lease or other operating agreement constituting a capital lease obligation, in
each case together with all related spares, equipment and any additional
improvements, vessel owned, bareboat chartered or operated by a Grantor other
than Vessels owned by an entity other than a Grantor and which are managed under
Vessel management agreements.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.


“USPTO” means the United States Patent and Trademark Office.


“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.


2.    Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Obligations, each Grantor hereby
grants to the Administrative Agent, for the benefit of the Secured Parties, a
continuing security interest in, and a right to set off against, any and all
right, title and interest of such Grantor in and to all of the following,
whether now owned or existing or owned, acquired, or arising hereafter
(collectively, the “Collateral”): (a) all Accounts; (b) all cash, currency and
Cash Equivalents; (c) all Chattel Paper (including Electronic Chattel Paper and
Tangible Chattel Paper); (d) those certain Commercial Tort Claims set forth on
Schedule 3; (e) all Deposit Accounts; (f) all Documents; (g) all Equipment; (h)
all Fixtures; (i) all General Intangibles; (j) all Goods; (k) all Instruments;
(l) all Intellectual Property; (m) all Inventory; (n) all Investment Property;
(o) all Letter-of-Credit Rights; (p) all Payment Intangibles; (q) all Pledged
Equity; (r) all Securities Accounts; (s) all Software; (t) all Supporting
Obligations; (u) all books and records pertaining to the Collateral; (v) all
Accessions and all Proceeds and products of any and all of the foregoing and (w)
all other personal property of any kind or type whatsoever now or hereafter
owned by such Grantor or as to which such Grantor now or hereafter has the power
to transfer interest therein..


Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to (a) Excluded
Property, (b) any General Intangible, permit, lease, license, contract or other
Instrument of a Grantor to the extent the grant of a security interest in such
General Intangible, permit, lease, license, contract or other Instrument in the
manner contemplated by this Agreement, under the terms thereof or under
applicable Law, is prohibited and would result in the termination, invalidity or


5
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




unenforceability thereof or give the other parties thereto the right to
terminate, accelerate or otherwise alter such Grantor’s rights, titles and
interests thereunder (including upon the giving of notice or the lapse of time
or both) or (c) any United States intent-to-use trademark applications to the
extent that, and solely during the period in which the grant of a security
interest therein would impair the validity or enforceability of or render void
or result in the cancellation of, any registration issued as a result of such
intent-to-use trademark applications under applicable Law; provided that upon
submission and acceptance by the USPTO of an amendment to allege pursuant to 15
U.S.C. Section 1060(a) or any successor provision), such intent-to-use trademark
application shall be considered Collateral; provided, further, that (i) any such
limitation described in the foregoing clause (b) on the security interests
granted hereunder shall only apply to the extent that any such prohibition or
right to terminate or accelerate or alter the Grantor’s rights could not be
rendered ineffective pursuant to the UCC or any other applicable Law (including
Debtor Relief Laws) or principles of equity and (ii) in the event of the
termination or elimination of any such prohibition or right or the requirement
for any consent contained in any applicable Law, General Intangible, permit,
lease, license, contract or other Instrument, to the extent sufficient to permit
any such item to become Collateral hereunder, or upon the granting of any such
consent, or waiving or terminating any requirement for such consent, a security
interest in such General Intangible, permit, lease, license, contract or other
Instrument shall be automatically and simultaneously granted hereunder and shall
be included as Collateral hereunder.


The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest created hereby in the
Collateral (a) constitutes continuing collateral security for all of the
Obligations, whether now existing or hereafter arising and (b) is not to be
construed as an assignment of any Intellectual Property.


3.    Representations and Warranties. Each Grantor hereby represents and
warrants to the Administrative Agent, for the benefit of the Secured Parties,
that until such time as the earlier of (A) the Obligations under the Loan
Documents have been paid in full and the Commitments have expired or been
terminated and (B) the Maturity Date, that:


(a)    Ownership. Each Grantor is the legal and beneficial owner of its
Collateral and has the right to pledge, sell, assign or transfer the same. There
exists no Adverse Claim with respect to the Pledged Equity of such Grantor.


(b)    Security Interest/Priority. This Agreement creates a valid security
interest in favor of the Administrative Agent, for the benefit of the Secured
Parties, in the Collateral of such Grantor and, when properly perfected by
filing a UCC-1 financing statement in the appropriate jurisdiction, shall
constitute a valid and perfected, first priority (subject to Liens permitted by
Section 7.01 of the Credit Agreement) security interest in such Collateral
(including all uncertificated Pledged Equity consisting of partnership or
limited liability company interests that do not constitute Securities), to the
extent such security interest can be perfected by filing under the UCC, free and
clear of all Liens except for Permitted Liens. The taking possession by the
Administrative Agent of the certificated securities (if any) evidencing the
Pledged Equity and all other Instruments constituting Collateral will perfect
and establish the first priority of the Administrative Agent’s security interest
in all the Pledged Equity evidenced by such certificated securities and such
Instruments. With respect to any Collateral consisting of a Deposit Account,
Security Entitlement or held in a Securities Account, upon execution and
delivery by the applicable Grantor, the applicable Securities Intermediary and
the Administrative Agent of an agreement granting control to the Administrative
Agent over such Collateral, the Administrative Agent shall have a valid and
perfected, first priority security interest in such Collateral.




6
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




(c)    Types of Collateral. None of the Collateral consists of, or is the
Proceeds of, (i) As-Extracted Collateral, (ii) Manufactured Homes, (iii)
standing timber, (iv) an aircraft, airframe, aircraft engine or related
property, (v) an aircraft leasehold interest, (vi) a Vessel or (vii) any other
interest in or to any of the foregoing.


(d)    Accounts. (i) Each Account of the Grantors and the papers and documents
relating thereto are genuine and in all material respects what they purport to
be, (ii) each Account arises out of (A) a bona fide sale of goods sold and
delivered by such Grantor (or is in the process of being delivered) or
(B) services theretofore actually rendered by such Grantor to, the account
debtor named therein, (iii) no Account of a Grantor is evidenced by any
Instrument or Chattel Paper unless such Instrument or Chattel Paper, to the
extent requested by the Administrative Agent, has been endorsed over and
delivered to, or submitted to the control of, the Administrative Agent, (iv) no
surety bond was required or given in connection with any Account of a Grantor or
the contracts or purchase orders out of which they arose, (v) the right to
receive payment under each Account is assignable and (vi) no Account Debtor has
any defense, set-off, claim or counterclaim against any Grantor that can be
asserted against the Administrative Agent, whether in any proceeding to enforce
the Administrative Agent’s rights in the Collateral otherwise, except defenses,
setoffs, claims or counterclaims that are not, in the aggregate, material to the
value of the Accounts, taken as a whole.


(e)    Equipment and Inventory. With respect to any Equipment and/or Inventory
of a Grantor, each such Grantor has exclusive possession and control of such
Equipment and Inventory of such Grantor except for (i) Equipment leased by such
Grantor as a lessee, (ii) Equipment or Inventory in transit with common carriers
or (iii) Equipment and/or Inventory in the possession or control of a
warehouseman, bailee or any agent or processor of such Grantor to the extent
such Grantor has complied with Section 4(c). No Inventory of a Grantor is held
by a Person other than a Grantor pursuant to consignment, sale or return, sale
on approval or similar arrangement.


(f)    Authorization of Pledged Equity. All Pledged Equity (i) is duly
authorized and validly issued, (ii) is fully paid and, to the extent applicable,
nonassessable and is not subject to the preemptive rights of any Person, and
(iii) is beneficially owned as of record by a Grantor.


(g)    No Other Equity Interests, Instruments, Etc. As of the Third Amendment
Effective Date, (i) no Grantor owns any certificated Equity Interests in any
Subsidiary that are required to be pledged and delivered to the Administrative
Agent hereunder except as set forth on Schedule 1, (ii) no Grantor holds any
Instruments, Documents or Tangible Chattel Paper required to be pledged and
delivered to the Administrative Agent pursuant to Section 4(a)(i) other than as
set forth on Schedule 2, and not Grantor holds any Electronic Chattel Paper or
Letter of Credit rights except as set forth on Schedule 4. All certificated
securities, Instruments, Documents and Tangible Chattel Paper have been or will
be delivered to the Administrative Agent to the extent required by the terms of
this Agreement and the other Loan Documents.


(h)    Partnership and Limited Liability Company Interests. Except as disclosed
on Schedule 1, none of the Collateral consisting of an interest in a partnership
or a limited liability company (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a Security governed by Article 8 of the UCC, (iii) is an Investment Company
Security, (iv) is held in a Securities Account or (v) constitutes a Security or
a Financial Asset.




7
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




(i)    Contracts; Agreements; Licenses. No Grantor has any Material Contracts,
which are non-assignable by their terms, or as a matter of law, or which prevent
the granting of a security interest therein.


(j)    Consents; Etc. No approval, consent, exemption, authorization or other
action by, notice to, or filing with, any Governmental Authority or any other
Person (including, without limitation, any stockholder, member or creditor of
such Grantor), is necessary or required for (i) the grant by such Grantor of the
security interest in the Collateral granted hereby or for the execution,
delivery or performance of this Agreement by such Grantor, (ii) the perfection
of such security interest (to the extent such security interest can be perfected
by filing under the UCC, the granting of control (to the extent required under
Section 4(a)) or by filing an appropriate notice with the USPTO or the United
States Copyright Office) or (iii) the exercise by the Administrative Agent or
the Secured Parties of the rights and remedies provided for in this Agreement
(including, without limitation, as against any Issuer), except for (A) the
filing or recording of UCC financing statements or other filings under the
Assignment of Claims Act, (B) the filing of appropriate notices with the USPTO
and the United States Copyright Office, (C) obtaining control to perfect the
Liens created by this Agreement (to the extent required under Section 4(a)), (D)
such actions as may be required by Laws affecting the offering and sale of
securities, (E) such actions as may be required by applicable foreign Laws
affecting the pledge of the Pledged Equity of Foreign Subsidiaries, and
(F) consents, authorizations, filings or other actions which have been obtained
or made.


(k)    Commercial Tort Claims. As of the date hereof, no Grantor has any
Commercial Tort Claims seeking damages in excess of $1,000,000 other than as set
forth on Schedule 3.


(l)    Copyrights, Patents and Trademarks. Except, in each case (other than
clause vii below), as would not reasonably expected to have a Material Adverse
Effect:


(i)    All Intellectual Property of such Grantor is valid, subsisting, unexpired
and has not been abandoned.


(ii)    No holding, decision or judgment has been rendered by any Governmental
Authority that would limit, cancel or question the validity of any Intellectual
Property of any Grantor.


(iii)    All applications pertaining to pending applications or registrations
for Copyrights, Patents and Trademarks of each Grantor have been duly and
properly filed.


(iv)    No Grantor has made any assignment or agreement in conflict with the
security interest in the Intellectual Property of any Grantor hereunder.


(v)    Each Grantor and each of its Subsidiaries, own, or possess the right to
use, all of the Intellectual Property that is reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person.


(vi)    No slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed by any Grantor or any of its Subsidiaries infringes upon any rights
held by any other Person.




8
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




(vii)    No proceeding, claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of such Grantor, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


(vii)    As of the Third Amendment Effective Date and as of the last date such
Schedule was updated, set forth on Schedule 5, is a list of all registered or
issued Intellectual Property (including all applications for registration and
issuance) owned by each of the Loan Parties or that each of the Loan Parties has
the right to (including the name/title, current owner, registration or
application number, and registration or application date and such other
information as reasonably requested by the Administrative Agent).


(m)    Collateral Locations. As of the Third Amendment Effective Date and as of
the last date such Schedule was updated, set forth on Schedule 6 is a list of
(i) each headquarter location of the Loan Parties, (ii) each other location
where any significant administrative or governmental functions are performed,
(iii) each other location where the Loan Parties maintain any books or records
(electronic or otherwise) and (iv) each location where any personal property
Collateral with a value in excess of $1,000,000 is located at any premises owned
or leased by a Loan Party (in each case, including (A) an indication if such
location is leased or owned, (B), if leased, the name of the lessor, and if
owned, the name of the Loan Party owning such property, (C) the address of such
property (including, the city, county, state and zip code) and (D) to the extent
owned, the approximate fair market value of such property).


4.    Covenants. Each Grantor covenants that until such time as the earlier of
(A) the Obligations under the Loan Documents have been paid in full and the
Commitments have expired or been terminated and (B) the Maturity Date, such
Grantor shall:


(a)    Maintenance of Perfected Security Interest; Further Information.


(i) Except with respect to the security interest created with respect to Deposit
Accounts and Securities Accounts, maintain the security interest created by this
Agreement as a first priority perfected security interest (subject only to
Permitted Liens).


(ii) Defend the security interest created by this Agreement against the claims
and demands of all Persons whomsoever (other than the holders of Permitted
Liens).


(ii) From time to time furnish to the Administrative Agent upon the
Administrative Agent’s or any Secured Party’s reasonable request, statements and
schedules further identifying and describing the assets and property of such
Grantor and such other reports in connection therewith as the Administrative
Agent or such Secured Party may reasonably request, all in reasonable detail.


(b)    Perfection through Possession and Control.
            
(i) If any amount in excess of $1,000,000 payable under or in connection with
any of the Collateral shall be or become evidenced by any Instrument or Tangible
Chattel Paper or Supporting Obligation, or if any property constituting
Collateral shall be stored or shipped subject to a Document, ensure that such
Instrument, Tangible Chattel Paper, Supporting Obligation or Document is either
in the possession of such Grantor at all times or, if requested by the
Administrative Agent to perfect its security interest in such Collateral, is
delivered


9
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




to the Administrative Agent duly endorsed in a manner reasonably satisfactory to
the Administrative Agent. Such Grantor shall ensure that any Collateral
consisting of Tangible Chattel Paper is marked with a legend acceptable to the
Administrative Agent indicating the Administrative Agent’s security interest in
such Tangible Chattel Paper. To the extent the value of all certificated
securities, Instruments, Documents, Supporting Obligation and Tangible Chattel
Paper not in the possession of the Administrative Agent exceeds $1,000,000, the
Grantors shall deliver such certificated securities, Instruments, Documents,
Supporting Obligations and Tangible Chattel Paper to the Administrative Agent so
that the value of all certificated securities, Instruments, Documents,
Supporting Obligations and Tangible Chattel Paper not in the possession of the
Administrative Agent does not exceed $1,000,000.


(ii) Deliver to the Administrative Agent promptly upon the receipt thereof by or
on behalf of such Grantor, all certificates and instruments constituting
Certificated Securities or Pledged Equity. Prior to delivery to the
Administrative Agent, all such certificates constituting Pledged Equity shall be
held in trust by such Grantor for the benefit of the Administrative Agent
pursuant hereto. All such certificates representing Pledged Equity shall be
delivered in suitable form for transfer by delivery or shall be accompanied by
duly executed instruments of transfer or assignment in blank, substantially in
the form provided in Exhibit A or other form acceptable to the Administrative
Agent.


(iii) If any Collateral shall consist of Deposit Accounts (other than any
Excluded Accounts), Electronic Chattel Paper, Letter-of-Credit Rights,
Securities Accounts or uncertificated Investment Property, upon the occurrence
of a Default or an Event of Default at the request of the Administrative Agent,
execute and deliver (and, with respect to any Collateral consisting of a
Securities Account or uncertificated Investment Property, cause the Securities
Intermediary or the Issuer, as applicable, with respect to such Investment
Property to execute and deliver) to the Administrative Agent all control
agreements, assignments, instruments or other documents as reasonably requested
by the Administrative Agent for the purposes of obtaining and maintaining
Control of such Collateral.


(c)    Filing of Financing Statements, Notices, etc. Execute and deliver to the
Administrative Agent and/or file such agreements, assignments or instruments
(including affidavits, notices, reaffirmations and amendments and restatements
of existing documents, as the Administrative Agent may reasonably request) and
do all such other things as the Administrative Agent may reasonably deem
necessary or appropriate (i) to assure to the Administrative Agent its security
interests hereunder, including (A) such instruments as the Administrative Agent
may from time to time reasonably request in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC, including,
without limitation, financing statements (including continuation statements),
(B) with regard to Copyrights, a Notice of Grant of Security Interest in
Copyrights, (C) with regard to Patents, a Notice of Grant of Security Interest
in Patents for filing with the USPTO and (D) with regard to Trademarks, a Notice
of Grant of Security Interest in Trademarks for filing with the USPTO, (ii) to
consummate the transactions contemplated hereby and (iii) to otherwise protect
and assure the Administrative Agent of its rights and interests hereunder.
Furthermore, such Grantor also hereby irrevocably makes, constitutes and
appoints the Administrative Agent, its nominee or any other person whom the
Administrative Agent may designate, as such Grantor’s attorney in fact with full
power and for the limited purpose to prepare and file (and, to the extent
applicable, sign) in the name of such Grantor any financing statements, or
amendments and supplements to financing statements, renewal financing
statements, notices or


10
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




any similar documents which in the Administrative Agent’s reasonable discretion
would be necessary or appropriate in order to perfect and maintain perfection of
the security interests granted hereunder, such power, being coupled with an
interest, being and remaining irrevocable until the earlier of (A) such time as
the Obligations arising under the Loan Documents have been paid in full and the
Commitments have been terminated and (B) the Maturity Date. Such Grantor hereby
agrees that a carbon, photographic or other reproduction of this Agreement or
any such financing statement is sufficient for filing as a financing statement
by the Administrative Agent without notice thereof to such Grantor wherever the
Administrative Agent may in its reasonable discretion desire to file the same.


(d)    Collateral Held by Warehouseman, Bailee, etc.


(i)    If any Collateral with a value in excess of $3,500,000 is at any time in
the possession or control of a warehouseman, bailee or any agent or processor of
such Grantor notify the Administrative Agent of such possession and, promptly
upon the request of the Administrative Agent, (A) notify such Person in writing
of the Administrative Agent’s security interest for the benefit of the Secured
Parties in such Collateral, (B) instruct such Person to hold all such Collateral
for the Administrative Agent’s account and subject to the Administrative Agent’s
instructions and (C) unless otherwise consented to in writing by the
Administrative Agent, use commercially reasonable efforts to obtain (1) a
written acknowledgment from such Person that it is holding such Collateral for
the benefit of the Administrative Agent and (2) such other documentation
required by the Administrative Agent (including, without limitation,
subordination and access agreements).


(ii)    Perfect and protect such Grantor’s ownership interests in all Inventory
with a value in excess of $3,500,000 stored with a consignee against creditors
of the consignee by filing and maintaining financing statements against the
consignee reflecting the consignment arrangement filed in all appropriate filing
offices, providing any written notices required by the UCC to notify any prior
creditors of the consignee of the consignment arrangement, and taking such other
actions as may be appropriate to perfect and protect such Grantor’s interests in
such inventory under Section 2-326, Section 9-103, Section 9-324 and Section
9-505 of the UCC or otherwise, which such financing statements filed pursuant to
this Section shall be assigned to the Administrative Agent, for the benefit of
the Secured Parties.


(e)    Commercial Tort Claims. Execute and deliver such statements, documents
and notices and do and cause to be done all such things as may be reasonably
required by the Administrative Agent, or required by Law to create, preserve,
perfect and maintain the Administrative Agent’s security interest in any
Commercial Tort Claims, seeking damages in excess of $1,000,000, initiated by or
in favor of such Grantor.


(f)    Treatment of Accounts. Not grant or extend the time for payment of any
material Account, or compromise or settle any material Account for less than the
full amount thereof, or release any person or property, in whole or in part,
from payment thereof, or amend, supplement or modify any material Account in any
manner that could reasonably be likely to adversely affect the value thereof, or
allow any credit or discount thereon, other than as normal and customary in the
ordinary course of such Grantor’s business. Such Grantor will deliver to the
Administrative Agent a copy of each material demand, notice or document received
by it that questions or calls into doubt the validity or enforceability of any
material Account.


11
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------






(g)    Inventory. With respect to the Inventory of such Grantor:


(i)     At all times maintain inventory records reasonably satisfactory to the
Administrative Agent, keeping correct and accurate records itemizing and
describing the kind, type, quality and quantity of Inventory and such Grantor’s
cost therefore and daily withdrawals therefrom and additions thereto.


(ii)     Produce, use, store and maintain the Inventory with all reasonable care
and caution and in accordance with applicable standards of any insurance and in
conformity with applicable Laws (including the requirements of the Federal Fair
Labor Standards Act of 1938, as amended and all rules, regulations and orders
related thereto).


(h)    Books and Records. Mark its books and records (and cause the Issuer of
the Pledged Equity of such Grantor to mark its books and records) to reflect the
security interest granted pursuant to this Agreement.


(i)    Nature of Collateral. At all times maintain the Collateral as personal
property and not affix any of the Collateral to any real property in a manner
which would change its nature from personal property to real property or a
Fixture to real property, unless the Administrative Agent shall have a perfected
Lien on such Fixture or real property.


(j)    Issuance or Acquisition of Equity Interests in Partnerships or Limited
Liability Companies.


(i)     Not without executing and delivering, or causing to be executed and
delivered, to the Administrative Agent such agreements, documents and
instruments as the Administrative Agent may reasonably require, issue or acquire
any Pledged Equity consisting of an interest in a partnership or a limited
liability company that (A) is dealt in or traded on a securities exchange or in
a securities market, (B) by its terms expressly provides that it is a Security
governed by Article 8 of the UCC, (C) is an investment company security, (D) is
held in a Securities Account or (E) constitutes a Security or a Financial Asset.


(ii)     Not (without the prior written consent of the Administrative Agent) (A)
vote to enable, or take any other action to permit, any applicable Issuer to
issue any Investment Property or Equity Interests constituting partnership or
limited liability company interests, except for those additional Investment
Property or Equity Interests constituting partnership or limited liability
company interests that will be subject to the security interest granted herein
in favor of the Secured Parties, or (B) enter into any agreement or undertaking,
except in connection with a Disposition permitted under Section 7.05 of the
Credit Agreement, restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any Investment Property or
Pledged Equity or Proceeds thereof. Such Grantor will defend the right, title
and interest of the Administrative Agent in and to any Investment Property and
Pledged Equity against the claims and demands of all Persons whomsoever.


(iii)     If such Grantor shall become entitled to receive or shall receive (A)
any Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of


12
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




capital or any certificate issued in connection with any reorganization), option
or rights in respect of the ownership interests of any Issuer, whether in
addition to, in substitution of, as a conversion of, or in exchange for, any
Investment Property, or otherwise in respect thereof, or (B) any sums paid upon
or in respect of any Investment Property upon the liquidation or dissolution of
any Issuer, accept the same as the agent of the Secured Parties, hold the same
in trust for the Secured Parties, segregated from other funds of such Grantor,
and promptly deliver the same to the Administrative Agent, on behalf of the
Secured Parties, in accordance with the terms hereof.


(k)    Intellectual Property.


(i)     (A) Not do any act, or omit to do any act, whereby any material
Copyright may become injected into the public domain; (B) notify the
Administrative Agent promptly if it knows that any material Copyright may become
injected into the public domain or of any materially adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any court or tribunal in the United States or
any other country) regarding such Grantor’s ownership of any such Copyright or
its validity; (C) take all necessary steps as it shall deem appropriate under
the circumstances, to maintain each registration of each material Copyright
owned by such Grantor including, without limitation, filing of applications for
renewal where necessary; and (D) promptly notify the Administrative Agent of any
material infringement, misappropriation, dilution or impairment of any material
Copyright of such Grantor of which it becomes aware and take such actions as it
shall reasonably deem appropriate under the circumstances to protect such
material Copyright, including, where appropriate, the bringing of suit for
infringement, dilution or impairment or seeking injunctive relief and seeking to
recover any and all damages for such infringement, misappropriation, dilution or
impairment.


(ii)    Not make any assignment or agreement in conflict with the security
interest in the Copyrights of such Grantor hereunder (except as permitted by the
Credit Agreement).


(iii)    (A) Continue to use each material Trademark on each and every trademark
class of goods applicable to its current line as reflected in its current
catalogs, brochures and price lists in order to maintain such Trademark in full
force free from any claim of abandonment for non-use, (B) maintain a reasonably
consistent quality of products and services offered under such Trademark, (C)
employ such Trademark with the appropriate notice of registration, if
applicable, and (D) take commercially reasonable steps to not (and not knowingly
permit any licensee or sublicensee thereof to) do any act or omit to do any act
whereby any such Trademark may become invalidated.


(iv)    Not do any act, or omit to do any act, whereby any material Patent may
become abandoned or dedicated to the public.


(v)    Notify the Administrative Agent and the Secured Parties promptly if it
knows that any application or registration relating to any material Patent or
Trademark may become abandoned or dedicated to the public, or of any materially
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the USPTO or any court or tribunal in any country)


13
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




regarding such Grantor’s ownership of any Patent or Trademark or its right to
register the same or to keep and maintain the same.


(vi)    Take all reasonable and necessary steps, including, without limitation,
in any proceeding before the USPTO, or any similar office or agency in any other
country or any political subdivision thereof, to maintain and pursue each
application (and to obtain the relevant registration) and to maintain each
registration of each material Patent and Trademark, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability.


(vii)    Promptly notify the Administrative Agent and the Secured Parties after
it learns that any material Patent or Trademark included in the Collateral is
infringed, misappropriated, diluted or impaired by a third party and where
reasonable and necessary under the circumstances, promptly sue for infringement,
misappropriation, dilution or impairment, to seek injunctive relief where
appropriate and to recover any and all damages for such infringement,
misappropriation, dilution or impairment, or to take such other actions as it
shall reasonably deem appropriate under the circumstances to protect such Patent
or Trademark.


(viii)    Not make any assignment or agreement in conflict with the security
interest in the Patents or Trademarks of such Grantor hereunder (except as
permitted by the Credit Agreement).


(ix)    Hereby grants to the Administrative Agent a royalty free license to use
such Grantor’s Intellectual Property in connection with the enforcement of the
Administrative Agent’s rights hereunder in an Event of Default, but only to the
extent any license or agreement granting such Grantor rights in such
Intellectual Property do not prohibit such use by the Administrative Agent.


Notwithstanding the foregoing, such Grantor may, in its reasonable business
judgment, fail to maintain, pursue, preserve or protect any Copyright, Patent or
Trademark which is not material to its business or the businesses of the Company
and its Subsidiaries, taken as a whole.


(l)    Internet Property Rights. With respect to its rights, titles and
interests in and to any internet domain names or registration rights relating
thereto, and any internet websites or the content thereof (collectively,
“Internet Property Rights”) whether now existing or hereafter created or
acquired and wheresoever located, in an Event of Default, such Grantor shall
cause to be delivered to the Administrative Agent an undated transfer document
with respect to each of its internet domain names, duly executed in blank by
such Grantor and in the form required by the applicable internet domain name
registrar, sufficient to effect the transfer of each internet domain name to the
transferee thereof named in such transfer form upon delivery to such registrar.


(m)    Further Assurances.


(i) Promptly upon the request of the Administrative Agent and at the sole
expense of the Grantors, duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, (A) with respect to


14
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




Government Contracts, assignment agreements and notices of assignment, in form
and substance satisfactory to the Administrative Agent, duly executed by any
Grantors party to such Government Contract in compliance with the Assignment of
Claims Act (or analogous state applicable Law), and (B) all applications,
certificates, instruments, registration statements, and all other documents and
papers the Administrative Agent may reasonably request and as may be required by
law in connection with the obtaining of any consent, approval, registration,
qualification, or authorization of any Person deemed necessary or appropriate
for the effective exercise of any rights under this Agreement; provided that
such Grantor shall not be required to take any action to perfect a security
interest in any Collateral that the Administrative Agent reasonably determines
in its sole discretion that the costs and burdens to the Grantors of perfecting
a security interest in such Collateral (including any applicable stamp,
intangibles or other taxes) are excessive in relation to value to the Secured
Parties afforded thereby.


(ii) From time to time upon the Administrative Agent’s reasonable request,
promptly furnish such updates to the information disclosed pursuant to this
Agreement and the Credit Agreement, including any schedules hereto or thereto,
such that such updated information is true and correct as of the date so
furnished.


5.    Authorization to File Financing Statements. Each Grantor hereby authorizes
the Administrative Agent to prepare and file such financing statements
(including continuation statements) or amendments thereof or supplements thereto
or other instruments as the Administrative Agent may from time to time
reasonably deem necessary or appropriate in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC, which such
financing statements may describe the Collateral in the same manner as described
herein or may contain an indication or description of Collateral that describes
such property in any other manner as the Administrative Agent may determine, in
its sole discretion, is necessary, advisable or prudent to ensure the perfection
of the security interest in the Collateral granted herein, including, without
limitation, describing such property as “all assets, whether now owned or
hereafter acquired” or “all personal property, whether now owned or hereafter
acquired.”


6.    Advances. Upon the occurrence of and during the continuance of (a) any
Default which, after the passage of time, would result in an Event of Default
under Section 8.01(a) or (f) of the Credit Agreement or (b) any other Event of
Default, the Administrative Agent may, at its sole option and in its sole
discretion, perform the same and in so doing may expend such sums as the
Administrative Agent may reasonably deem advisable in the performance thereof,
including, without limitation, the payment of any insurance premiums, the
payment of any taxes, a payment to obtain a release of a Lien or potential Lien,
expenditures made in defending against any adverse claim and all other
expenditures which the Administrative Agent may make for the protection of the
security hereof or which may be compelled to make by operation of Law. All such
sums and amounts so expended shall be repayable by the Grantors on a joint and
several basis promptly upon timely notice thereof and demand therefor, shall
constitute additional Obligations and shall bear interest from the date said
amounts are expended at the Default Rate. No such performance of any covenant or
agreement by the Administrative Agent on behalf of any Grantor, and no such
advance or expenditure therefor, shall relieve the Grantors of any Default or
Event of Default. The Administrative Agent may make any payment hereby
authorized in accordance with any bill, statement or estimate procured from the
appropriate public office or holder of the claim to be discharged without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by a Grantor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.




15
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




7.    Remedies.


(a)    General Remedies. Upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent on behalf of the Secured Parties
shall have, in addition to the rights and remedies provided herein, in the Loan
Documents, in any other documents relating to the Obligations, or by any
applicable Law (including, but not limited to, levy of attachment, garnishment
and the rights and remedies set forth in the UCC of the jurisdiction applicable
to the affected Collateral), the rights and remedies of a secured party under
the UCC (regardless of whether the UCC is the law of the jurisdiction where the
rights and remedies are asserted and regardless of whether the UCC applies to
the affected Collateral), and further, the Administrative Agent may, with or
without judicial process or the aid and assistance of others, (i) enter on any
premises on which any of the Collateral may be located and, without resistance
or interference by the Grantors, take possession of the Collateral, (ii) dispose
of any Collateral on any such premises, (iii) require the Grantors to assemble
and make available to the Administrative Agent at the expense of the Grantors
any Collateral at any place and time designated by the Administrative Agent
which is reasonably convenient to both parties, (iv) remove any Collateral from
any such premises for the purpose of effecting sale or other disposition
thereof, (v) without demand and without advertisement, notice, hearing or
process of law, all of which each of the Grantors hereby waives to the fullest
extent permitted by Law, at any place and time or times, sell, lease, assign,
give option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels any or all Collateral held by or for it at public or private
sale (which in the case of a private sale of Pledged Equity, shall be to a
restricted group of purchasers who will be obligated to agree, among other
things, to acquire such securities for their own account, for investment and not
with a view to the distribution or resale thereof), at any exchange or broker’s
board or elsewhere, by one or more contracts, in one or more parcels, for money,
upon credit or otherwise, at such prices and upon such terms as the
Administrative Agent deems advisable, in its sole discretion (subject to any and
all mandatory legal requirements) and/or (vi) complete and tender each internet
domain name transfer document in its own name, place and stead of the Grantor in
order to effect the transfer of any internet domain name registration, either to
the Administrative Agent or to another transferee, as the case may be and
maintain, obtain access to, and continue to operate, in its own name or in the
name, place and stead of such Grantor, such Grantor’s internet website and the
contents thereof, and all related advertising, linking and technology licensing
and other contractual relationships, in each case in connection with the
maintenance, preservation, operation, sale or other disposition of the
Collateral or for any other purpose permitted under the Loan Documents or by
applicable Law. Each Grantor acknowledges that any such private sale may be at
prices and on terms less favorable to the seller than the prices and other terms
which might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sale shall be deemed to have been made in a
commercially reasonable manner and, in the case of a sale of Pledged Equity,
that the Administrative Agent shall have no obligation to delay sale of any such
securities for the period of time necessary to permit the Issuer of such
securities to register such securities for public sale under the Securities Act
of 1933. The Administrative Agent or any other Secured Party shall have the
right upon any such public sale or sales, and, to the extent permitted by
applicable Law, upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold. Neither the Administrative Agent’s
compliance with applicable Law nor its disclaimer of warranties relating to the
Collateral shall be considered to adversely affect the commercial reasonableness
of any sale. To the extent the rights of notice cannot be legally waived
hereunder, each Grantor agrees that any requirement of reasonable notice shall
be met if such notice, specifying the place of any public sale or the time after
which any private sale is to be made, is personally served on or mailed, postage
prepaid, to the Company in accordance with the notice


16
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




provisions of Section 10.02 of the Credit Agreement at least ten (10) days
before the time of sale or other event giving rise to the requirement of such
notice. Each Grantor further acknowledges and agrees that any offer to sell any
Pledged Equity which has been (A) publicly advertised on a bona fide basis in a
newspaper or other publication of general circulation in the financial community
of New York, New York (to the extent that such offer may be advertised without
prior registration under the Securities Act of 1933), or (B) made privately in
the manner described above shall be deemed to involve a “public sale” under the
UCC, notwithstanding that such sale may not constitute a “public offering” under
the Securities Act of 1933, and the Administrative Agent may, in such event, bid
for the purchase of such securities. The Administrative Agent shall not be
obligated to make any sale or other disposition of the Collateral regardless of
notice having been given. To the extent permitted by applicable Law, any Secured
Party may be a purchaser at any such sale. To the extent permitted by applicable
Law, each of the Grantors hereby waives all of its rights of redemption with
respect to any such sale. Subject to the provisions of applicable Law, the
Administrative Agent may postpone or cause the postponement of the sale of all
or any portion of the Collateral by announcement at the time and place of such
sale, and such sale may, without further notice, to the extent permitted by Law,
be made at the time and place to which the sale was postponed, or the
Administrative Agent may further postpone such sale by announcement made at such
time and place. To the extent permitted by applicable Law, each Grantor waives
all claims, damages and demands it may acquire against the Administrative Agent
or any Secured Party arising out of the exercise by them of any rights hereunder
except to the extent any such claims, damages or demands result solely from the
gross negligence or willful misconduct of the Administrative Agent or any other
Secured Party as determined by a final non-appealable judgment of a court of
competent jurisdiction, in each case against whom such claim is asserted. Each
Grantor agrees that the internet shall constitute a “place” for purposes of
Section 9-610(b) of the UCC and that any sale of Collateral to a licensor
pursuant to the terms of a license agreement between such licensor and a Grantor
is sufficient to constitute a commercially reasonable sale (including as to
method, terms, manner, and time) within the meaning of Section 9-610 of the UCC.


(b)    Remedies Relating to Accounts.


(i)    During the continuation of an Event of Default, whether or not the
Administrative Agent has exercised any or all of its rights and remedies
hereunder, (A) each Grantor shall promptly upon request of the Administrative
Agent, instruct all account debtors to remit all payments in respect of Accounts
to a mailing location reasonably selected by the Administrative Agent and (B)
the Administrative Agent shall have the right to enforce any Grantor’s rights
against its customers and account debtors, and the Administrative Agent or its
designee may notify any Grantor’s customers and account debtors that the
Accounts of such Grantor have been assigned to the Administrative Agent or of
the Administrative Agent’s security interest therein, and may (either in its own
name or in the name of a Grantor or both) demand, collect (including without
limitation by way of a lockbox arrangement), receive, take receipt for, sell,
sue for, compound, settle, compromise and give acquittance for any and all
amounts due or to become due on any Account, and, in the Administrative Agent’s
discretion, file any claim or take any other action or proceeding to protect and
realize upon the security interest of the Secured Parties in the Accounts.


(ii)    Each Grantor acknowledges and agrees that the Proceeds of its Accounts
remitted to or on behalf of the Administrative Agent in accordance with the
provisions hereof shall be solely for the Administrative Agent’s own convenience
and that such Grantor shall not have any right, title or interest in such
Accounts or in any such other amounts except as


17
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




expressly provided herein. Neither the Administrative Agent nor the Secured
Parties shall have any liability or responsibility to any Grantor for acceptance
of a check, draft or other order for payment of money bearing the legend
“payment in full” or words of similar import or any other restrictive legend or
endorsement or be responsible for determining the correctness of any remittance.


(iii)    During the continuation of an Event of Default, (A) the Administrative
Agent shall have the right, but not the obligation, to make test verifications
of the Accounts in any manner and through any medium that it reasonably
considers advisable, and the Grantors shall furnish all such assistance and
information as the Administrative Agent may require in connection with such test
verifications, (B) upon the Administrative Agent’s reasonable request and at the
expense of the Grantors, the Grantors shall cause independent public accountants
or others reasonably satisfactory to the Administrative Agent to furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts and (C) the
Administrative Agent in its own name or in the name of others may communicate
with account debtors on the Accounts to verify with them to the Administrative
Agent’s reasonable satisfaction the existence, amount and terms of any Accounts.


(iv) Upon the request of the Administrative Agent, each Grantor shall forward to
the Administrative Agent, on the last Business Day of each week, deposit slips
related to all cash, money, checks or any other similar items of payment
received by the Grantor during such week, and, if requested by the
Administrative Agent, copies of such checks or any other similar items of
payment, together with a statement showing the application of all payments on
the Collateral during such week and a collection report with regard thereto, in
form and substance satisfactory to the Administrative Agent.


(c)    Deposit Accounts/Securities Accounts. Upon the occurrence and during the
continuation of an Event of Default, the Administrative Agent may prevent
withdrawals or other dispositions of funds in Deposit Accounts (other than any
Excluded Accounts) and Securities Accounts subject to control agreements or held
with any Secured Party.


(d)    Investment Property/Pledged Equity. Upon the occurrence and during the
continuation of an Event of Default, the Administrative Agent shall have the
right to receive any and all cash dividends, payments or distributions made in
respect of any Investment Property or Pledged Equity or other Proceeds paid in
respect of any Investment Property or Pledged Equity, and any or all of any
Investment Property or Pledged Equity may, at the option of the Administrative
Agent, be registered in the name of the Administrative Agent or its nominee, and
the Administrative Agent or its nominee may thereafter exercise (i) all voting,
corporate and other rights pertaining to such Investment Property, or any such
Pledged Equity at any meeting of shareholders, partners or members of the
relevant Issuers or otherwise and (ii) any and all rights of conversion,
exchange and subscription and any other rights, privileges or options pertaining
to such Investment Property or Pledged Equity as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property or Pledged Equity upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate, partnership or limited liability company structure of any Issuer
or upon the exercise by any Grantor or the Administrative Agent of any right,
privilege or option pertaining to such Investment Property or Pledged Equity,
and in connection therewith, the right to deposit and deliver any and all of the
Investment Property or Pledged Equity with any committee, depositary, transfer
agent, registrar or


18
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




other designated agency upon such terms and conditions as the Administrative
Agent may determine), all without liability except to account for property
actually received by it; but the Administrative Agent shall have no duty to any
Grantor to exercise any such right, privilege or option and the Administrative
Agent and the other Secured Parties shall not be responsible for any failure to
do so or delay in so doing. In furtherance thereof, each Grantor hereby
authorizes and instructs each Issuer with respect to any Collateral consisting
of Investment Property and/or Pledged Equity to (A) comply with any instruction
received by it from the Administrative Agent in writing that (1) states that an
Event of Default has occurred and is continuing and (2) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying following receipt of such notice and prior to
notice that such Event of Default is no longer continuing, and (B) except as
otherwise expressly permitted hereby, pay any dividends, distributions or other
payments with respect to any Investment Property or Pledged Equity directly to
the Administrative Agent. Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to this Section 7, each Grantor shall be permitted to receive
all cash dividends, payments or other distributions made in respect of any
Investment Property and any Pledged Equity, in each case paid in the normal
course of business of the relevant Issuer and consistent with past practice, to
the extent permitted in the Credit Agreement, and to exercise all voting and
other corporate, company and partnership rights with respect to any Investment
Property and Pledged Equity to the extent not inconsistent with the terms of
this Agreement and the other Loan Documents.


(e)    Material Contracts. Upon the occurrence and during the continuation of an
Event of Default, the Administrative Agent shall be entitled to (but shall not
be required to): (i) proceed to perform any and all obligations of the
applicable Grantor under any Material Contract and exercise all rights of such
Grantor thereunder as fully as such Grantor itself could, (ii) do all other acts
which the Administrative Agent may deem necessary or proper to protect its
security interest granted hereunder, provided such acts are not inconsistent
with or in violation of the terms of any of the Credit Agreement, of the other
Loan Documents or applicable Law, and (iii) sell, assign or otherwise transfer
any Material Contract in accordance with the Credit Agreement, the other Loan
Documents and applicable Law, subject, however, to the prior approval of each
other party to such Material Contract, to the extent required under such
Material Contract.


(f)    Access. In addition to the rights and remedies hereunder, upon the
occurrence and during the continuation of an Event of Default, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Grantors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Grantors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise. In addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral. If the Administrative Agent exercises its right to take possession
of the Collateral, each Grantor shall also at its expense perform any and all
other steps reasonably requested by the Administrative Agent to preserve and
protect the security interest hereby granted in the Collateral, such as placing
and maintaining signs indicating the security interest of the Administrative
Agent, appointing overseers for the Collateral and maintaining inventory
records.


(g)    Nonexclusive Nature of Remedies. Failure by the Administrative Agent or
the Secured Parties to exercise any right, remedy or option under this
Agreement, any other Loan


19
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




Document, any other document relating to the Obligations, or as provided by Law,
or any delay by the Administrative Agent or the Secured Parties in exercising
the same, shall not operate as a waiver of any such right, remedy or option. No
waiver hereunder shall be effective unless it is in writing, signed by the party
against whom such waiver is sought to be enforced and then only to the extent
specifically stated, which in the case of the Administrative Agent or the
Secured Parties shall only be granted as provided herein. To the extent
permitted by Law, neither the Administrative Agent, the Secured Parties, nor any
party acting as attorney for the Administrative Agent or the Secured Parties,
shall be liable hereunder for any acts or omissions or for any error of judgment
or mistake of fact or law other than their gross negligence or willful
misconduct hereunder as determined by a final non-appealable judgment of a court
of competent jurisdiction. The rights and remedies of the Administrative Agent
and the Secured Parties under this Agreement shall be cumulative and not
exclusive of any other right or remedy which the Administrative Agent or the
Secured Parties may have.


(h)    Retention of Collateral. In addition to the rights and remedies
hereunder, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, in compliance with Sections 9-620 and
9-621 of the UCC or otherwise complying with the requirements of applicable Law
of the relevant jurisdiction, accept or retain the Collateral in satisfaction of
the Obligations. Unless and until the Administrative Agent shall have provided
such notices, however, the Administrative Agent shall not be deemed to have
retained any Collateral in satisfaction of any Obligations for any reason.


(i)    Waiver; Deficiency. Each Grantor hereby waives, to the extent permitted
by applicable Laws, all rights of redemption, appraisement, valuation, stay,
extension or moratorium now or hereafter in force under any applicable Laws in
order to prevent or delay the enforcement of this Agreement or the absolute sale
of the Collateral or any portion thereof. In the event that the proceeds of any
sale, collection or realization are insufficient to pay all amounts to which the
Administrative Agent or the Secured Parties are legally entitled, the Grantors
shall be jointly and severally liable for the deficiency, together with interest
thereon at the Default Rate, together with the costs of collection and the fees,
charges and disbursements of counsel. Any surplus remaining after the full
payment and satisfaction of the Obligations shall be returned to the Grantors or
to whomsoever a court of competent jurisdiction shall determine to be entitled
thereto.


(j)    Registration Rights.


(i) If the Administrative Agent shall determine that in order to exercise its
right to sell any or all of the Collateral it is necessary or advisable to have
such Collateral registered under the provisions of the Securities Act (any such
Collateral, the “Restricted Securities Collateral”), the relevant Grantor will
cause each applicable Issuer (and the officers and directors thereof) that is a
Grantor or a Subsidiary of a Grantor to (A) execute and deliver all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Administrative Agent, necessary or advisable to
register such Restricted Securities Collateral, or that portion thereof to be
sold, under the provisions of the Securities Act, (B) use its commercially
reasonable efforts to cause the registration statement relating thereto to
become effective and to remain effective for a period of one year from the date
of the first public offering of such Restricted Securities Collateral, or that
portion thereof to be sold, and (C) make all amendments thereto and/or to the
related prospectus which, in the opinion of the Administrative Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations


20
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




of the Securities and Exchange Commission applicable thereto. Each Grantor
agrees to cause each applicable Issuer (and the officers and directors thereof)
to comply with the provisions of the securities or “Blue Sky” laws of any and
all jurisdictions which the Administrative Agent shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of the Securities
Act.


(ii) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Restricted Securities Collateral valid and
binding and in compliance with any and all other applicable Laws. Each Grantor
further agrees that a breach of any of the covenants contained in this Section 7
will cause irreparable injury to the Administrative Agent and the other Secured
Parties, that the Administrative Agent and the other Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Credit Agreement.


8.    Rights of the Administrative Agent.


(a)    Power of Attorney. In addition to other powers of attorney contained
herein, each Grantor hereby designates and appoints the Administrative Agent, on
behalf of the Secured Parties, and each of its designees or agents, as
attorney-in-fact of such Grantor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuance of an Event of Default, in each case solely as may be
necessary or advisable as determined by the Administrative Agent at its sole
discretion to protect, preserve and realize upon its security interest in the
collateral:


(i)    to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Administrative Agent may reasonably determine;


(ii)    to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;


(iii)    to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
reasonably appropriate;


(iv)    to receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Grantor on behalf of
and in the name of such Grantor, or securing, or relating to such Collateral;


(v)    to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;


21
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------






(vi)    to adjust and settle claims under any insurance policy relating thereto;


(vii)    to execute and deliver all assignments, conveyances, statements,
financing statements, continuation financing statements, security agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may determine necessary in order to perfect and maintain
the security interests and liens granted in this Agreement and in order to fully
consummate all of the transactions contemplated herein;


(viii)    to institute any foreclosure proceedings that the Administrative Agent
may deem appropriate;


(ix)    to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;


(x)    to exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
Issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Administrative Agent may reasonably deem
appropriate;


(xi)    to vote for a shareholder resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Equity into the
name of the Administrative Agent or one or more of the Secured Parties or into
the name of any transferee to whom the Pledged Equity or any part thereof may be
sold pursuant to Section 7;


(xii)    to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;


(xiii)    to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;


(xiv)    to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;


(xv)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the security interests created
hereby in such Intellectual Property and the goodwill and General Intangibles of
such Grantor relating thereto or represented thereby; and


(xvi)    do and perform all such other acts and things as the Administrative
Agent may reasonably deem to be necessary, proper or convenient to accomplish
the purposes of the Loan Documents.


This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as the earlier of (A) the Obligations under the Loan
Documents have been paid in full and the Commitments have expired or been
terminated and (B) the Maturity Date. The Administrative Agent


22
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




shall be under no duty to exercise or withhold the exercise of any of the
rights, powers, privileges and options expressly or implicitly granted to the
Administrative Agent in this Agreement, and shall not be liable for any failure
to do so or any delay in doing so. The Administrative Agent shall not be liable
for any act or omission or for any error of judgment or any mistake of fact or
law in its individual capacity or its capacity as attorney-in-fact except acts
or omissions resulting from its gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction. This power of attorney is conferred on the Administrative Agent
solely to protect, preserve and realize upon its security interest in the
Collateral and shall not impose any duty upon the Administrative Agent or any
other Secured Party to exercise any such powers.


(b)    Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Obligations to a successor Administrative Agent
appointed in accordance with the Credit Agreement, and such successor shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Agreement in relation thereto.


(c)    The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Grantors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Grantors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, which shall be no
less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 7, the Administrative Agent shall
have no responsibility for (i) ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relating to
any Collateral, whether or not the Administrative Agent has or is deemed to have
knowledge of such matters, or (ii) taking any steps to clean, repair or
otherwise prepare the Collateral for sale.
        
(d)    Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, each of the Grantors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Administrative Agent nor
any Secured Party shall have any obligation or liability under any Account (or
any agreement giving rise thereto) by reason of or arising out of this Agreement
or the receipt by the Administrative Agent or any Secured Party of any payment
relating to such Account pursuant hereto, nor shall the Administrative Agent or
any Secured Party be obligated in any manner to perform any of the obligations
of a Grantor under or pursuant to any Account (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.


(e)    Voting and Payment Rights in Respect of the Pledged Equity.


23
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




(i)    So long as no Event of Default shall exist upon notice from the
Administrative Agent, each Grantor may (A) exercise any and all voting and other
consensual rights pertaining to the Pledged Equity of such Grantor or any part
thereof for any purpose not inconsistent with the terms of this Agreement or the
Credit Agreement and (B) receive and retain any and all dividends (other than
stock dividends and other dividends constituting Collateral which are addressed
hereinabove), principal or interest paid in respect of the Pledged Equity to the
extent they are allowed under the Credit Agreement; and
(ii)    During the continuance of an Event of Default, (A) all rights of a
Grantor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant to clause (i)(A) above shall cease
and all such rights shall thereupon become vested in the Administrative Agent
which shall then have the sole right to exercise such voting and other
consensual rights, (B) all rights of an Grantor to receive the dividends,
principal and interest payments which it would otherwise be authorized to
receive and retain pursuant to clause (i)(B) above shall cease and all such
rights shall thereupon be vested in the Administrative Agent which shall then
have the sole right to receive and hold as Collateral such dividends, principal
and interest payments, and (C) all dividends, principal and interest payments
which are received by a Grantor contrary to the provisions of clause (ii)(B)
above shall be received in trust for the benefit of the Administrative Agent,
shall be segregated from other property or funds of such Grantor, and shall be
forthwith paid over to the Administrative Agent as Collateral in the exact form
received, to be held by the Administrative Agent as Collateral and as further
collateral security for the Obligations.
(f)    Releases of Collateral.


(i)     If any Collateral shall be sold, transferred or otherwise disposed of by
any Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
promptly execute and deliver to such Grantor all releases and other documents,
and take such other action, reasonably necessary for the release of the Liens
created hereby or by any other Collateral Document on such Collateral.


(ii)     The Administrative Agent may release any of the Pledged Equity from
this Agreement or may substitute any of the Pledged Equity for other Pledged
Equity without altering, varying or diminishing in any way the force, effect,
lien, pledge or security interest of this Agreement as to any Pledged Equity not
expressly released or substituted, and this Agreement shall continue as a first
priority lien on all Pledged Equity not expressly released or substituted.


9.    Application of Proceeds. After the exercise of remedies provided for in
Section 8.03 of the Credit Agreement (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in Section 8.03 of the
Credit Agreement) any payments in respect of the Obligations and any proceeds of
the Collateral, when received by the Administrative Agent or any Secured Party
in cash or Cash Equivalents will be applied in reduction of the Obligations in
the order set forth in the Credit Agreement.
    
10.    Continuing Agreement.


(a)    This Agreement shall remain in full force and effect until the
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (i) contingent


24
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




indemnification obligations and (ii) obligations and liabilities under Secured
Ancillary Agreements as to which arrangements satisfactory to the applicable
Secured Ancillary Lender have been made), at which time this Agreement shall be
automatically terminated (other than obligations under this Agreement which
expressly survive such termination) and the Administrative Agent shall, upon the
request and at the expense of the Grantors, forthwith release all of its liens
and security interests hereunder and shall execute and deliver all UCC
termination statements and/or other documents reasonably requested by the
Grantors evidencing such termination.


(b)    This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Secured Party as a preference, fraudulent
conveyance or otherwise under any Debtor Relief Law, all as though such payment
had not been made; provided that in the event payment of all or any part of the
Obligations is rescinded or must be restored or returned, all reasonable costs
and expenses (including without limitation any reasonable legal fees and
disbursements) incurred by the Administrative Agent or any Secured Party in
defending and enforcing such reinstatement shall be deemed to be included as a
part of the Obligations.


11.    Amendments; Waivers; Modifications, etc. This Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 10.01 of the Credit Agreement.


12.    Successors in Interest. This Agreement shall be binding upon each
Grantor, its successors and assigns and shall inure, together with the rights
and remedies of the Administrative Agent and the Secured Parties hereunder, to
the benefit of the Administrative Agent and the Secured Parties and their
successors and permitted assigns.


13.    Notices. All notices required or permitted to be given under this
Agreement shall be in conformance with Section 10.02 of the Credit Agreement;
provided that notices and communications to the Grantors shall be directed to
the Grantors, at the address of the Company set forth in Schedule 10.02 of the
Credit Agreement.


14.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. Delivery of an executed counterpart of a
signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.


15.    Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.


16.    Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL.
The terms of Sections 10.14 and 10.15 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.




25
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




17.    Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


18.    Entirety. This Agreement, the other Loan Documents and the other
documents relating to the Obligations represent the entire agreement of the
parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Obligations, or the transactions contemplated herein and therein.


19.    Other Security. To the extent that any of the Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by a Grantor), or by a guarantee,
endorsement or property of any other Person, then the Administrative Agent shall
have the right to proceed against such other property, guarantee or endorsement
upon the occurrence and during the continuance of any Event of Default, and the
Administrative Agent shall have the right, in its sole discretion, to determine
which rights, security, liens, security interests or remedies the Administrative
Agent shall at any time pursue, relinquish, subordinate, modify or take with
respect thereto, without in any way modifying or affecting any of them or the
Obligations or any of the rights of the Administrative Agent or the Secured
Parties under this Agreement, under any other of the Loan Documents or under any
other document relating to the Obligations.


20.    Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Supplement to Security Agreement in the form of Exhibit E
or such other form acceptable to the Administrative Agent. Immediately upon such
execution and delivery of such Joinder Agreement (and without any further
action), each such additional Person will become a party to this Agreement as an
“Grantor” and have all of the rights and obligations of a Grantor hereunder and
this Agreement and the schedules hereto shall be deemed amended by such Joinder
Agreement.
    
21.    Consent of Issuers of Pledged Equity. Any Loan Party that is an Issuer
hereby acknowledges, consents and agrees to the grant of the security interests
in such Pledged Equity by the applicable Grantors pursuant to this Agreement,
together with all rights accompanying such security interest as provided by this
Agreement and applicable Law, notwithstanding any anti-assignment provisions in
any operating agreement, limited partnership agreement or similar organizational
or governance documents of such Issuer.


22.    Joint and Several Obligations of Grantors.


(a)    Each of the Grantors is accepting joint and several liability hereunder
in consideration of the financial accommodations to be provided by the Secured
Parties under the Credit Agreement, for the mutual benefit, directly and
indirectly, of each of the Grantors and in consideration of the undertakings of
each of the Grantors to accept joint and several liability for the obligations
of each of them.


(b)    Each of the Grantors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a primary obligor,
joint and several liability with the other Grantors with respect to the payment
and performance of all of the Obligations, it being the intention of the parties
hereto that (i) all the Obligations shall be the joint and several obligations
of each of the Grantors without preferences or distinction among them and (ii) a
separate action may be brought


26
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




against each Grantor to enforce this Agreement whether or not the Company, any
other Grantor or any other person or entity is joined as a party.


(c)    Notwithstanding any provision to the contrary contained herein, in any
other of the Loan Documents, to the extent the obligations of a Grantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Grantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation,
Debtor Relief Laws).


23.    Marshaling. The Administrative Agent shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of its rights and remedies hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights and remedies, however existing or
arising. To the extent that it lawfully may, each Grantor hereby agrees that it
will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Administrative Agent’s rights
and remedies under this Agreement or under any other instrument creating or
evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.


24.    Injunctive Relief.


(a)     Each Grantor recognizes that, in the event such Grantor fails to
perform, observe or discharge any of its obligations or liabilities under this
Agreement or any other Loan Document, any remedy of law may prove to be
inadequate relief to the Administrative Agent and the other Secured Parties.
Therefore, each Grantor agrees that the Administrative Agent and the other
Secured Parties, at the option of the Administrative Agent and the other Secured
Parties, shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.


(b)     The Administrative Agent, the other Secured Parties and each Grantor
hereby agree that no such Person shall have a remedy of punitive or exemplary
damages against any other party to a Loan Document and each such Person hereby
waives any right or claim to punitive or exemplary damages that they may now
have or may arise in the future in connection with any dispute under this
Agreement or any other Loan Document, whether such dispute is resolved through
arbitration or judicially.


25.    Secured Parties. Each Secured Party that is not a party to the Credit
Agreement who obtains the benefit of this Agreement shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of the Credit Agreement, and with respect to the actions and
omissions of the Administrative Agent hereunder or otherwise relating hereto
that do or may affect such Secured Party, the Administrative Agent and each of
its Affiliates shall be entitled to all of the rights, benefits and immunities
conferred under Article IX of the Credit Agreement.






[SIGNATURE PAGES FOLLOW]


27
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------






Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.


GRANTORS:                    
 
THE HAIN CELESTIAL GROUP, INC.
 
 
By:
/s/ James Langrock            


Name:
James Langrock
Title:
Executive Vice President and Chief Financial Officer










--------------------------------------------------------------------------------




 






 
ARROWHEAD MILLS, INC.
 
 
By:
/s/ James Langrock            


Name:
James Langrock
Title:
Executive Vice President and Chief Financial Officer













29
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------






 
AVALON NATURAL PRODUCTS, INC.
 
 
By:
/s/ James Langrock            


Name:
James Langrock
Title:
Executive Vice President and Chief Financial Officer







































































30
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




 
CELESTIAL SEASONINGS, INC.
 
 
By:
/s/ James Langrock            


Name:
James Langrock
Title:
Executive Vice President and Chief Financial Officer















31
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




 
CHARTER BAKING COMPANY, INC.
 
 
By:
/s/ James Langrock            


Name:
James Langrock
Title:
Executive Vice President and Chief Financial Officer









32
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




 
DANA ALEXANDER INC.
 
 
By:
/s/ James Langrock            


Name:
James Langrock
Title:
Executive Vice President and Chief Financial Officer









33
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




 
DE BOLES NUTRITIONAL FOODS, INC.
 
 
By:
/s/ James Langrock            


Name:
James Langrock
Title:
Executive Vice President and Chief Financial Officer











34
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




 
ELLA'S KITCHEN, INC.
 
 
By:
/s/ James Langrock            


Name:
James Langrock
Title:
Executive Vice President and Chief Financial Officer











35
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




 
HAIN BLUEPRINT, INC.,
 
 
By:
/s/ James Langrock            


Name:
James Langrock
Title:
Executive Vice President and Chief Financial Officer











36
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




 
HAIN PURE FOOD CO., INC.
 
 
By:
/s/ James Langrock            


Name:
James Langrock
Title:
Executive Vice President and Chief Financial Officer









37
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




 
HAIN REFRIGERATED FOODS INC.
 
 
By:
/s/ James Langrock            


Name:
James Langrock
Title:
Executive Vice President and Chief Financial Officer



 


38
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




 
HAIN-YVES, INC.,
 
 
By:
/s/ James Langrock            


Name:
James Langrock
Title:
Executive Vice President and Chief Financial Officer











39
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




 
HEALTH VALLEY COMPANY
 
 
By:
/s/ James Langrock            


Name:
James Langrock
Title:
Executive Vice President and Chief Financial Officer









40
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




 
JASON NATURAL PRODUCTS, INC.
 
 
By:
/s/ James Langrock            


Name:
James Langrock
Title:
Executive Vice President and Chief Financial Officer







41
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




 
NSPIRED NATURAL FOODS, INC.
 
 
By:
/s/ James Langrock            


Name:
James Langrock
Title:
Executive Vice President and Chief Financial Officer









42
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




 
RUDI'S ORGANIC BAKERY, INC.
 
 
By:
/s/ James Langrock            


Name:
James Langrock
Title:
Executive Vice President and Chief Financial Officer











43
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




 
SPECTRUM ORGANIC PRODUCTS, LLC
 
 
By:
/s/ James Langrock            


Name:
James Langrock
Title:
Executive Vice President and Chief Financial Officer









44
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------




 
WESTBRAE NATURAL FOODS, INC.
 
 
By:
/s/ James Langrock            


Name:
James Langrock
Title:
Executive Vice President and Chief Financial Officer







45
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------






Accepted and agreed to as of the date first above written.
BANK OF AMERICA, N.A., as Administrative Agent
 
 
By:
/s/ Ronaldo Naval
Name:
Ronaldo Naval
Title:
Vice President





46
[Hain] Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------










EXHIBIT A


[FORM OF]


IRREVOCABLE STOCK POWER




FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
__________________ the following Equity Interests of [___________], a
[_________] [corporation] [limited liability company]:
    
No. of Shares                Certificate No.






and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such Equity Interests and to
take all necessary and appropriate action to effect any such transfer. The agent
and attorney-in-fact may substitute and appoint one or more persons to act for
him.


_____________________________


By:                    
Name:                    
Title:                    





Exhibit A
Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------






EXHIBIT  B


[FORM OF]


NOTICE
OF
GRANT OF SECURITY INTEREST
IN
COPYRIGHTS




[United States Copyright Office]


Ladies and Gentlemen:


Please be advised that pursuant to the Security and Pledge Agreement dated as of
[Date of Security and Pledge Agreement] (as amended, modified, extended,
restated, renewed, replaced, or supplemented from time to time, the “Agreement”)
by and among the Grantors party thereto (each an “Grantor” and collectively, the
“Grantors”) and Bank of America, N.A., as administrative agent (the
“Administrative Agent”) for the Secured Parties referenced therein, the
undersigned Grantor has granted a continuing security interest in and continuing
lien upon the copyrights and copyright applications shown on Schedule 1 attached
hereto to the Administrative Agent for the ratable benefit of the Secured
Parties.


The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
foregoing copyrights and copyright applications (a) may only be terminated in
accordance with the terms of the Agreement and (b) is not to be construed as an
assignment of any copyright or copyright application.


Very truly yours,


[GRANTOR]


By:                    
Name:                    
Title:                    




Acknowledged and Accepted:


BANK OF AMERICA, N.A., as Administrative Agent


By:                    
Name:                    
Title:                    




Exhibit B
Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------






EXHIBIT  C


[FORM OF]


NOTICE
OF
GRANT OF SECURITY INTEREST
IN
PATENTS




[United States Patent and Trademark Office]
 
Ladies and Gentlemen:


Please be advised that pursuant to the Security and Pledge Agreement dated as of
[Date of Security and Pledge Agreement] (as amended, modified, extended,
restated, renewed, replaced, or supplemented from time to time, the “Agreement”)
by and among the Grantors party thereto (each an “Grantor” and collectively, the
“Grantors”) and Bank of America, N.A., as administrative agent (the
“Administrative Agent”) for the Secured Parties referenced therein, the
undersigned Grantor has granted a continuing security interest in and continuing
lien upon the patents and patent applications shown on Schedule 1 attached
hereto to the Administrative Agent for the ratable benefit of the Secured
Parties.


The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
foregoing patents and patent applications (a) may only be terminated in
accordance with the terms of the Agreement and (b) is not to be construed as an
assignment of any patent or patent application.




Very truly yours,


[GRANTOR]


By:                    
Name:                    
Title:                    




Acknowledged and Accepted:


BANK OF AMERICA, N.A., as Administrative Agent


By:                    
Name:                    
Title:                    


Exhibit C
Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------








EXHIBIT  D


[FORM OF]


NOTICE
OF
GRANT OF SECURITY INTEREST
IN
TRADEMARKS


[United States Patent and Trademark Office]
 
Ladies and Gentlemen:


Please be advised that pursuant to the Security and Pledge Agreement dated as of
[Date of Security and Pledge Agreement] (as amended, modified, extended,
restated, renewed, replaced, or supplemented from time to time, the “Agreement”)
and among the Grantors party thereto (each an “Grantor” and collectively, the
“Grantors”) and Bank of America, N.A., as administrative agent (the
“Administrative Agent”) for the Secured Parties referenced therein, the
undersigned Grantor has granted a continuing security interest in and continuing
lien upon the trademarks and trademark applications shown on Schedule 1 attached
hereto to the Administrative Agent for the ratable benefit of the Secured
Parties.


The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
foregoing trademarks and trademark applications (a) may only be terminated in
accordance with the terms of the Agreement and (b) is not to be construed as an
assignment of any trademark or trademark application.


Very truly yours,


[GRANTOR]


By:                    
Name:                    
Title:                    




Acknowledged and Accepted:


BANK OF AMERICA, N.A., as Administrative Agent


By:                    
Name:                    
Title:                    


Exhibit D
Security and Pledge Agreement
#66940863

--------------------------------------------------------------------------------







EXHIBIT E


[FORM OF]

SUPPLEMENT TO
SECURITY AGREEMENT
This SUPPLEMENT TO SECURITY AGREEMENT, dated as of [______] (this “Supplement”),
supplements that certain Security and Pledge Agreement, dated as of [______],
2019 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Agreement”; capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to such terms in the Agreement), among
the Grantors from time to time party thereto, in favor of BANK OF AMERICA, N.A.,
as the administrative agent (together with its successor(s) thereto in such
capacity, the “Administrative Agent”) for each of the Secured Parties.
W I T N E S S E T H :
WHEREAS, pursuant to that certain Third Amended and Restated Credit Agreement,
dated as of February 6, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), by and
among the Company, the Borrowers from time to time party thereto, Lenders from
time to time party thereto and the Administrative Agent, the Lenders have agreed
to make Loans to the Borrowers upon the terms and subject to the conditions set
forth therein; and
WHEREAS, pursuant to the provisions of Section 20 of the Agreement, [_____], a
[______] (the “Company”), is becoming a Grantor under the Agreement; and
WHEREAS, Company desires to become a “Grantor” under the Agreement in order to
induce the Lenders to continue to make Loans under the Credit Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company agrees, for the benefit of each
Secured Party, as follows:
SECTION 1.    Party to Agreement, etc. In accordance with the terms of the
Agreement, by its signature below, the Company hereby irrevocably agrees to
become a Grantor under the Agreement with the same force and effect as if it
were an original signatory thereto and the Company hereby (a) creates and grants
to the Administrative Agent, its successors and assigns, a security interest in
all of the Company’s right, title and interest in and to the Collateral,
(b) agrees to be bound by and comply with all of the terms and provisions of the
Agreement applicable to it as a Grantor and (c) represents and warrants that the
representations and warranties made by it as a Grantor thereunder are true and
correct in all material respects as of the date hereof, unless stated to relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date. In
furtherance of the foregoing, each reference to a “Grantor” and/or “Grantors” in
the Agreement shall be deemed to include the Company.
SECTION 2.    Representations. the Company hereby represents and warrants that
this Supplement has been duly authorized, executed and delivered by it and that
this Supplement and the Agreement constitute the legal, valid and binding
obligation of the Company, enforceable against it in accordance with its terms.


#66940863

--------------------------------------------------------------------------------




SECTION 3.    Full Force of Agreement. Except as expressly supplemented hereby,
the Agreement shall remain in full force and effect in accordance with its
terms.
SECTION 4.    Severability. If any provision of this Supplement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Supplement and the other Loan Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
SECTION 5.    Governing Law. THIS SUPPLEMENT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 6.    Counterparts. This Supplement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Supplement by
facsimile or via other electronic means shall be effective as delivery of a
manually executed counterpart of this Supplement.
SECTION 7.    ENTIRE AGREEMENT. THIS SUPPLEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
ANY PRIOR AGREEMENT, INCLUDING WITHOUT LIMITATION THE ORIGINAL AGREEMENT OR
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.





* * * * *


#66940863

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Supplement to be
duly executed and delivered by its Responsible Officer as of the date first
above written.


[______________]


By:    
Name:    
Title:     


                    
ACCEPTED AND AGREED FOR ITSELF
AND ON BEHALF OF THE LENDERS:


BANK OF AMERICA, N.A.,
as Administrative Agent


By:    
Name:    
Title:     




#66940863

--------------------------------------------------------------------------------






SCHEDULE 1
Pledged Equity







--------------------------------------------------------------------------------




SCHEDULE 2
Instruments, Documents or Tangible Chattel Paper







--------------------------------------------------------------------------------






SCHEDULE 3
Commercial Tort Claims





--------------------------------------------------------------------------------




SCHEDULE 4
Electronic Chattel Paper; Letter-of-Credit Rights





--------------------------------------------------------------------------------




SCHEDULE 5
Intellectual Property









--------------------------------------------------------------------------------






SCHEDULE 6
Collateral Locations





